Order entered December 7, 2012




                                             In The
                                    Court of
                          .’lfifth i tritt of
                                      No. 05-12-00366-CR

                        DAVID CHANCE LADOUCEUR, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the County Court at Law No. 2
                                  Grayson County, Texas
                            Trial Court Cause No. 2010-2-1224

                                           ORDER
       The State’s December 6, 2012 motion for oral argument is GRANTED, and the State

will be allowed to present oral argument at the time the case is submitted.